     Case 6:21-cv-00025-JCB Document 1 Filed 01/18/21 Page 1 of 6 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTER DISTRICT OF TEXAS
                               TYLER DIVISION

CHRIS RHIENHART,

        Plaintiff
v.                                                    C.A. No.: 6:21-cv-25

HIS HANDYWORKS, LLC, and
MARK LORANG,

     Defendants.
__________________________________/

                COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, CHRIS RHIENHART, by and through his undersigned counsel,

hereby sues Defendants, HIS HANDYWORKS, LLC, and MARK LORANG, and

in support thereof states as follows:

        1.     Plaintiff, CHRIS RHIENHART, brings this action for overtime wage

compensation and other relief under the Fair Labor Standards Act, as amended, 29

U.S.C. § 201, et seq.

        2.     Plaintiff, CHRIS RHIENHART, is an individual residing in Smith

County, Texas.

        3.     Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331 and 1337,

and by 29 U.S.C. § 216(b).

        4.     Venue is proper in this district under 28 U.S.C. § 1391.

        5.     Defendant, HIS HANDYWORKS, LLC, is a limited liability company
  Case 6:21-cv-00025-JCB Document 1 Filed 01/18/21 Page 2 of 6 PageID #: 2




formed and existing under the laws of the State of Texas, and operated a residential

and commercial cleaning business.

      6.    Defendant, MARK LORANG, is a resident of Van Zandt County,

Texas.

      7.    At    all   times   material   to   this   complaint,   Defendant,   HIS

HANDYWORKS, LLC, operated a business in Smith County, Texas, and Plaintiff’s

claims herein arose in Smith County, Texas.

      8.    Defendant, MARK LORANG, is an individual who at all times relevant

to this matter acted directly or indirectly in the interest of Defendant, HIS

HANDYWORKS, LLC, in relationship to Plaintiff’s employment; therefore, is a

joint employer as defined by 29 U.S.C. § 203(d).

      9.    Defendant, MARK LORANG, (1) possessed the power to hire and fire

the employees, (2) supervised and controlled employee work schedules or conditions

of employment, (3) determined the rate and method of payment, and (4) maintained

employment records.

      10.   Defendant, HIS HANDYWORKS, LLC, has employees subject to the

provisions of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

      11.   At    all   times   material   to   this   complaint,   Defendant,   HIS

HANDYWORKS, LLC, employed two (2) or more employees and had an annual

dollar volume of sales or business done of at least $500,000.00.
  Case 6:21-cv-00025-JCB Document 1 Filed 01/18/21 Page 3 of 6 PageID #: 3




      12.    At   all   times   material   to   this   complaint,   Defendant,    HIS

HANDYWORKS, LLC, was an enterprise engaged in interstate commerce or, in the

alternative, owned and operated a business engaged in commerce or in the

production of goods for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C.

§ 203(r) and 203(s).

      13.    Defendant, HIS HANDYWORKS, LLC, operates a commercial

cleaning service and is an enterprise covered under the FLSA.

      14.    Additionally, Plaintiff was individually engaged in commerce or in the

production of goods for commerce and his work was essential to Defendant’s

business. Plaintiff’s work activities included the cleaning of financial institutions

such as banks and loan companies, which are engaged in interstate commerce.

      15.    At all times material to this complaint, Defendant employed workers

who handled imported goods, which during their existence, had been shipped to

Texas in interstate commerce. Specifically, Plaintiff handled and utilized, inter alia,

vacuums, mop buckets and mops, and cleaning products, which were produced

outside the state of Texas, e.g., BETCO products, which are manufactured in Toledo,

Ohio; and, Pine-Sol, which is manufactured in Jackson, Mississippi.

      16.    Plaintiff worked for Defendant from sometime in June of 2017, through

August of 2019, and again from July of 2020 to the present, as a “Cleaner” in Smith

County, Texas.      Plaintiff was paid varying amounts depending on the job
  Case 6:21-cv-00025-JCB Document 1 Filed 01/18/21 Page 4 of 6 PageID #: 4




performed.

      17.    Defendants did not pay Plaintiff one and one half-times his regular rate

when he worked in excess of 40 hours in a workweek. Instead, Defendants paid

Plaintiff straight time and would occasionally pay Plaintiff time and one-half his

regular rate when he worked in excess of 50 hours in a workweek.

      18.    Throughout the duration of his employment with Defendants, Plaintiff

began working in excess of forty (40) hours (overtime hours) in a workweek almost

every week. Specifically, Plaintiff typically worked from 8:00 a.m. until 5:00 p.m.,

and from 5:30. p.m. to 4:00 a.m., six to seven days per workweek (72 or more hours

per week).

      19.    Defendants failed to act in good faith and/or reasonably in their efforts

to comply with the FLSA; thus, Plaintiff is entitled to an award of liquidated

damages in an equal amount as the amount of unpaid overtime pay pursuant to 29

U.S.C. § 216(b).

      20.    Defendant has willfully failed to pay Plaintiff overtime. Defendant

either knew, or showed reckless disregard for the matter of whether his conduct was

prohibited by the FLSA and failed to act diligently with regard to his obligations as

an employer under the FLSA.

      21.    The acts described in the preceding paragraphs, supra, violate the Fair

Labor Standards Act, which prohibits the denial of overtime compensation.
  Case 6:21-cv-00025-JCB Document 1 Filed 01/18/21 Page 5 of 6 PageID #: 5




      22.    As a result of Defendant’s unlawful conduct, Plaintiff, CHRIS

RHIENHART, is entitled to actual and compensatory damages, including the

amount of overtime wages which were not paid, but should have been paid.

      23.    Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE,            PREMISES       CONSIDERED,          Plaintiff,   CHRIS

RHIENHART, demand Judgment against Defendant, HIS HANDYWORKS, LLC,

for the following:

      a.     Unpaid overtime wages found to be due and owing;

      b.     An additional amount equal to the amount of unpaid overtime wages
             found to be due and owing as liquidated damages;

      c.     Prejudgment interest in the event liquidated damages are not awarded;

      d.     Reasonable attorneys’ fees, costs, expert fees, mediator fees and out
             of pocket expenses incurred by bringing this action pursuant to 29
             U.S.C. § 216(b) and Rule 54(d) of the Federal Rules of Civil
             Procedure; and,

      e.     For any such other relief as the Court may find proper, whether at law
             or in equity.

                             JURY TRIAL DEMAND

      Plaintiff, CHRIS RHIENHART, demands a jury trial on all issues so triable.

      Respectfully submitted January 18, 2021.
Case 6:21-cv-00025-JCB Document 1 Filed 01/18/21 Page 6 of 6 PageID #: 6




                                 ROSS • SCALISE LAW GROUP




                                 ______________________________
                                 CHARLES L. SCALISE
                                 Texas Bar No. 24064621
                                 Attorney-in-Charge
                                 1104 San Antonio Street
                                 Austin, Texas 78701
                                 (512) 474-7677 Telephone
                                 (512) 474-5306 Facsimile
                                 Charles@rosslawgroup.com
                                 Attorneys for Plaintiff
